      Case 2:15-cr-00190-MCE Document 573 Filed 07/02/20 Page 1 of 1

1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT

9                            EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                 No. 2:15-CR-00190-MCE
12                   Plaintiff,
13          v.                                 ORDER
14   MICHAEL ROMANO,
15                   Defendant.
16

17         The Court has reviewed the Government’s status report filed June 30, 2020. ECF

18   No. 572. Defendant’s Motion for Compassionate Release (ECF No. 558) is DENIED.

19         IT IS SO ORDERED.

20   Dated: July 2, 2020

21

22

23

24

25

26

27

28
                                               1
